Title: To Thomas Jefferson from Joseph Fay, 8 October 1792
From: Fay, Joseph
To: Jefferson, Thomas



Sir
Bennington 8th. October 1792

I have taken the earliest care to collect a few of the maple seeds, which you will receive herewith by the post; should the soil of Virginia prove friendly you will soon be able to furnish the State, as they produce very spontaniously. Please to offer a few to Mr. Madison with my best respects. I also enclose a Small bunch to his Excellency the President which perhaps his curiosity will lead him to accept, if you will please to take the Trouble to offer them. This seed must be committed to the Earth as soon as convenient this fall, in some place where they will not be exposed to be devoured by fouls and squirrels. Please to accept the warmest wishes of Sir your friend & most Obedient Humble Servant.

Joseph Fay

